Citation Nr: 9909625	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  96-51 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, including as secondary to exposure to Agent 
Orange.

2.  Entitlement to an increased rating for complete tear of 
the posterior horn of the right medial meniscus, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1996 and July 1997 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.


REMAND

In a statement received from the veteran in December 1996 he 
indicated that he noticed numbness of his extremities shortly 
after discharge from service.  He further indicated that he 
sought treatment in 1968 at a VA Medical Center in 
Louisville, Kentucky.  The record does not indicate that an 
attempt has been made to obtain records regarding any 
treatment of the veteran in 1968 at a VA Medical Center in 
Louisville, Kentucky.

The record reflects that the veteran's service-connected 
right knee disability has been evaluated on the basis of 
limitation of motion.  The examination reports do not 
indicate opinions regarding whether there would be additional 
limits on functional ability during flareups, with the 
expression being given in additional degrees of limitation of 
motion if possible.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The report of a February 1997 VA orthopedic 
examination reflects that the veteran was to be seen in the 
orthopedic clinic in three months at which time it would be 
considered whether he would be scheduled for surgical repair.  
Records relating to this treatment have not been associated 
with the record on appeal.

In light of the above, the Board believes that additional 
development is required prior to further appellate review.  
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
numbness in his extremities since service 
or for his right knee disability since 
December 1995.  With any necessary 
authorization, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran, 
including treatment records from the VA 
Medical Center in Louisville, Kentucky, 
from 1968 until the present, that are not 
currently of record.

2.  Then, the RO should arrange for a VA 
orthopedic examination by a board 
certified specialist, if available, to 
determine the nature and extent of the 
veteran's service-connected right knee 
disorder.  All indicated studies should 
be performed and all findings reported in 
detail.  The claims file must be made 
available to the examiner prior to the 
examination.  The examiner should 
identify all symptoms that are related to 
the veteran's service-connected right 
knee disorder, including setting forth in 
degrees of excursion any limitation of 
motion of the affected joint.  The 
examiner is also requested to:  (1) 
Express an opinion as to whether pain 
that is related to the veteran's 
service-connected right knee disorder 
could significantly limit the functional 
ability of the affected joint during 
flareups, or when the joint is used 
repeatedly over a period of time, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flareups; (2) determine whether as 
a result of the service-connected right 
knee disorder, the right knee exhibits 
weakened movement, excess fatigability, 
or incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to any weakened movement, excess 
fatigability, or incoordination.  If the 
examiner is unable to offer an opinion 
with respect to whether or not these 
factors result in additional loss of 
range of motion it should be so stated.  
A complete rationale should be provided 
for any opinion offered.

3.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issue on appeal, taking 
into account DeLuca, supra, where 
applicable.

4.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (1998).

- 5 -


